ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-11 recommending that SHARON HALL of SOUTH ORANGE who was admitted to the *580bar of this State in 1995, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that SHARON HALL is temporarily suspended from the practice of law, effective immediately, pending disposition of the ethics matters pending against her and until further Order of this Court; and it is further
ORDERED that prior to the filing of an application for reinstatement to practice, respondent shall submit the report of a mental health professional approved by the Office of Attorney Ethics attesting to her fitness to practice law; and it is further
ORDERED that if appropriate proceedings in respect of disability inactive status pursuant to Rule 1:20-12 may be instituted; and it is further
ORDERED that SHARON HALL be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20 dealing with suspended attorneys.